

116 S3833 PCS: Paycheck Protection Program Extension Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 454116th CONGRESS2d SessionS. 3833IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Rubio (for himself, Mr. Cardin, Ms. Collins, Mrs. Shaheen, Mr. Durbin, Mr. Gardner, Mr. Daines, Mr. Tillis, Mr. Braun, and Mrs. Blackburn) introduced the following bill; which was read the first time June 1, 2020Read the second time and placed on the calendarA BILLTo extend the loan forgiveness period for the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Extension Act.2.Amendments to the paycheck protection program and loan forgiveness(a)Covered period and allowable uses for loansSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (A)(iii), by striking June 30, 2020 and inserting December 31, 2020; and(2)in subparagraph (F)—(A)in subclause (VI), by striking and at the end;(B)in subclause (VII), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(VIII)covered worker protection expenditures, as defined in section 1106(a) of the CARES Act (Public Law 116–136).;(b)Loan forgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking 8-week and inserting 16-week; (B)by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8) and (9), respectively;(C)by inserting after paragraph (5) the following:(6)the term covered worker protection expenditure—(A)means an operating or a capital expenditure, as determined in accordance with generally accepted accounting principles, that is required to facilitate the adaptation of the business activities of an eligible recipient to comply with requirements established or guidance issued by the Department of Health and Human Services, the Centers for Disease Control, or the Occupational Safety and Health Administration during the period beginning on March 1, 2020 and ending December 31, 2020 related to the maintenance of standards for sanitation, social distancing, or any other worker or customer safety requirement related to COVID–19; (B)may include—(i)the purchase, maintenance, or renovation of assets that create or expand—(I)a drive-through window facility;(II)an indoor, outdoor, or combined air or air pressure ventilation or filtration system;(III)a physical barrier such as a sneeze guard; (IV)an indoor, outdoor, or combined commercial real property; (V)an onsite or offsite health screening capability; or(VI)other assets relating to the compliance with the requirements or guidance described in subparagraph (A), as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(ii)the purchase of—(I)covered materials described in section 328.103(a) of title 44, Code of Federal Regulations, or any successor regulation;(II)particulate filtering facepiece respirators approved by the National Institute for Occupational Safety and Health, including those approved only for emergency use authorization; or(III)other kinds of personal protective equipment, as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(C)does not include residential real property or intangible property.; and(D)in paragraph (8), as so redesignated—(i)in subparagraph (C), by striking and at the end; and(ii)by adding at the end the following:(E)covered worker protection expenditures; and;(2)in subsection (b), by adding at the end the following:(5)Any covered worker protection expenditure.;(3)in subsection (d)—(A)in paragraph (5)(B)—(i)by striking date of enactment of this Act each place that term appears and inserting date of enactment of the Paycheck Protection Program Extension Act; and(ii)by striking June 30, 2020 each place that term appears and inserting the date that is 16 weeks after the date of the origination of the covered loan;(B)by redesignating paragraph (6) as paragraph (7); and(C)by inserting after paragraph (5) the following:(6)Hold Harmless(A)In generalThe amount of loan forgiveness under this section received by an eligible recipient of a covered loan shall not be reduced because of a reduction in number of employees described in paragraph (2) or a reduction relating to salary and wages described in paragraph (3) that occurs outside of the 8-week safe harbor period of the eligible recipient described in subparagraph (B).(B)8-week safe harbor periodAn eligible recipient of a covered loan may elect a contiguous 8-week period that occurs during the covered period for purposes of the safe harbor period described in subparagraph (A).(C)Application dateAn eligible recipient that has a forgiveness amount under this section that is equivalent to the amount of the covered loan received by the recipient and that elects an 8-week safe harbor period described in subparagraph (B) may apply for loan forgiveness at the end of the 8-week safe harbor period elected by the eligible recipient.; (4)in subsection (e)—(A)in paragraph (2), by inserting covered worker protection expenditures, after lease obligations,; and(B)in paragraph (3), by inserting make payments on covered worker protection expenditures, after rent obligation,; and(5)by amending subsection (h) to read as follows:(h)Hold harmless(1)In generalA lender may rely on any certification or documentation submitted by an applicant for a covered loan or an eligible recipient of a covered loan that—(A)is submitted pursuant to any statutory requirement relating to covered loans or any rule or guidance issued to carry out any action relating to covered loans; and(B)attests that the applicant or eligible recipient, as applicable, has accurately verified any certification or documentation provided to the lender.(2)No enforcement actionWith respect to a lender that relies on a certification or documentation described in paragraph (1)—(A)an enforcement action may not be taken against the lender acting in good faith relating to origination or forgiveness of a covered loan based on such reliance; and(B)the lender acting in good faith shall not be subject to any penalties relating to origination or forgiveness of a covered loan based on such reliance..June 1, 2020Read the second time and placed on the calendar